                         Case 21-15049-PDR            Doc 18      Filed 06/21/21      Page 1 of 2




         ORDERED in the Southern District of Florida on June 17, 2021.



                                                                   Peter D. Russin, Judge
                                                                   United States Bankruptcy Court
_____________________________________________________________________________




                                     UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                         FT. LAUDERDALE DIVISION

         IN RE:                                                    CASE NO. 21-15049-PDR

         Altagracia Tavarez

                                                                   CHAPTER 7

         ________Debtor(s)__________/

         ORDER GRANTING DEBTOR’S EMERGENCY MOTION TO CONTINUE THE AUTOMATIC
                                        STAY

                  This case came on for hearing on June 17, 2021 at 11:30 AM upon the Debtor’s Emergency

         Motion to Continue the Automatic Stay (herein “Motion,” D.E. #11). For the reasons stated orally and in

         open court, the Motion is GRANTED pursuant to the terms herein:

             1. The expiration of the Automatic Stay is extended as to all creditors for an additional 30 days.

             2. Both parties shall submit briefs on whether a change in bankruptcy chapters is sufficient under

                  the change in circumstances standard presented by in 11 U.S.C.S. § 362(c)(3)(B) and (C) to

                  overcome the presumption that this instant case was not filed in good faith.
               Case 21-15049-PDR            Doc 18       Filed 06/21/21   Page 2 of 2



   3. The briefs shall be submitted to chambers within seven days from the date of this hearing and the

       briefs shall be no more than three pages in length.

   4. Subsequently, the Court will enter an order on whether to further extend the Automatic Stay.


                                                   ###

Attorney Sanchez shall send a conformed copy of this instant Order to all affected parties and
file a certificate of service within the time required by the Local Rules.

Respectfully Submitted by:
Robert Sanchez, Esq.
FBN: 0442161
Robert Sanchez & Associates, P.A.
355 West 49TH Street
Hialeah, Florida 33012
(305) 687-8008
